ACCEPTED
                                                                                   Filed: 10/15/2015 01-15-00664-CV
                                                                                                     11:39:24 AM
                                                                                 JOHN FIRST    COURT
                                                                                        D. KINARD      OF APPEALS
                                                                                                   - District Clerk
                                                                                         GalvestonHOUSTON,     TEXAS
                                                                                                   County, Texas
                                                                                              10/15/2015
                                                                                           Envelope       1:21:15 PM
                                                                                                     No. 7389240
                                                                                              CHRISTOPHER
                                                                                        By: Alytha             PRINE
                                                                                                   Green-Pickney
                                                                                          10/15/2015 12:03:40CLERK
                                                                                                                PM

                                  Cause No. 10-CV-2353

Building Galveston, Inc.,                        §           In the District Court
                                                                             FILED IN
                                                 §                    1st COURT OF APPEALS
       Plaintiff,                                §                        HOUSTON, TEXAS
                                                 §                    10/15/2015 1:21:15 PM
vs.                                              §           GalvestonCHRISTOPHER
                                                                       County, TexasA. PRINE
                                                                               Clerk
                                                 §
Lyon Construction Services, et al.,              §
                                                 §
       Defendants.                               §           405th Judicial District


             DEFENDANTS’ REQUEST FOR FIRST SUPPLEMENTAL
                     CLERK’S RECORD ON APPEAL

To the District Clerk of Galveston County (Attention: appellate deputy Linda Scott)

       As you know, the original clerk’s record on appeal was filed September 28, 2015,

with the First Court of Appeals in Houston (case no. 01-15-00664-CV). Pursuant to Tex.

R. App. P. 27.3 and 34.5(c)(1), please prepare and file with the First Court of Appeals (as

soon as possible) a first supplemental clerk’s record (both sides’ briefs as appellants are

currently due by November 18, 2015) containing the following additional items. (Also,

please make sure any cost Defendants must pay for preparing the first supplemental

clerk’s record is stated within the first supplemental clerk’s record.)

Item                                                                         Approximate
  #                                Description                                 Filing (or
                                                                             Signing) Date

1.      Clerk’s Certificate of Cash Deposit in Lieu of Supersedeas
        Bond                                                                         9-30-2015

2.      Intervenor/Plaintiff Building Galveston, Inc. d/b/a Building
        Solutions’ Second Motion for Judgment Nunc Pro Tunc                          9-30-2015

3.      Notice - From Court of Setting Date                                          10-1-2015
4.       Notice of Submission                                                              10-1-2015

5.       Defendants’ Response and Opposition to Building Galveston,
         Inc.’s Second Motion for Judgment Nunc Pro Tunc; Also,
         Request for Inclusion of This Response and Opposition in any
         Supplemental Clerk’s Record on Appeal (First Court of Appeals
         Case No. 01-15-00664-CV)                                                          10-8-2015

6.       Intervenor/Plaintiff Building Galveston, Inc. d/b/a Building
         Solutions’ Reply to Defendants’ Response to Second Motion for
         Judgment Nunc Pro Tunc                                                            10-9-2015

7.       Request for Abstract of Judgment (presumably inadvertently
         requested by Mr. Lyford against “Lyon Construction Services”
         with reference to “Nunc Pro Tunc Order of 7/31/2015”)                            10-12-2015

8.       Abstract of Judgment - Issuance (Work Product) (naming only
         “Ted B. Lyon III” as defendant/judgment debtor)                                  10-12-2015

9.       Nunc Pro Tunc Order (may be same as next item)                                   10-13-2015

10.      Judgment Nunc Pro Tunc (six unnumbered pages)                                    10-13-2015

11.      Defendants’ Request for First Supplemental Clerk’s Record on
         Appeal (i.e., this document)                                                     10-15-2015


                                               Respectfully submitted,

                                                TED B. LYON & ASSOCIATES, P.C.


                                               _________________________________
                                               Ben Taylor
                                               State Bar No. 19684500
                                               btaylor@tedlyon.com
                                               Josh Birmingham
                                               State Bar No. 24059329
                                               jbirmingham@tedlyon.com
                                               18601 LBJ Freeway, Suite 525
                                               Mesquite, Texas 75150-5632
                                               Telephone: 972-279-6571
                                               Facsimile: 972-279-3021
________________________________________________________________________________________________________
DEFENDANTS’ REQUEST FOR
FIRST SUPPLEMENTAL CLERK’S RECORD ON APPEAL                                                      Page 2
                                                CRISS & ROUSSEAU LAW FIRM L.L.P.

                                                Susan E. Criss
                                                State Bar No. 06630475
                                                susan.criss@crissrousseau.com
                                                PO Box 17046
                                                Galveston, TX 77552
                                                Telephone: 409-515-6176
                                                Facsimile: 409-763-1508

                                                ATTORNEYS FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

      I certify that a copy of this request has been served upon plaintiff’s counsel of
record via e-file and e-mail (and a courtesy, correspondence copy has been e-filed with
the Clerk of the First Court of Appeals) on this the 15th day of October, 2015.

       Scott Lyford (slyford@millsshirley.com)
       Christopher Prine, Clerk (via e-file case no. 01-15-00064-CV)



                                          By:    _________________________________
                                                 Ben Taylor




________________________________________________________________________________________________________
DEFENDANTS’ REQUEST FOR
FIRST SUPPLEMENTAL CLERK’S RECORD ON APPEAL                                                      Page 3